


110 HR 4246 IH: Defense Trade Controls Performance Improvement Act

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4246
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Sherman (for
			 himself, Mr. Manzullo,
			 Mr. Crowley, and
			 Mr. Blunt) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To improve the performance of the defense trade controls
		  functions of the Department of State, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Defense Trade Controls Performance Improvement Act
			 of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Sec. 3. Strategic review and assessment of the United States
				export controls system.
					Sec. 4. Performance requirements in the processing of
				applications for licenses to export or import items on the United States
				Munitions List.
					Sec. 5. Requirement to ensure adequate staff and resources for
				the Directorate of Defense Trade Controls of the Department of
				State.
					Sec. 6. Audit by Government Accountability Office.
					Sec. 7. Increased flexibility for use of defense trade controls
				registration fees.
					Sec. 8. Increased transparency through publication of licensing
				information.
					Sec. 9. Control of items on Missile Technology Control Regime
				Annex.
					Sec. 10. Waiver of licensing requirements for spare and
				replacement parts or components and related services of defense items for
				exports to NATO member states, Australia, Japan, and New Zealand.
					Sec. 11. Availability of information on the status of license
				applications under chapter 3 of the Arms Export Control Act.
					Sec. 12. Export controls of civil aircraft
				products.
					Sec. 13. Definitions.
					Sec. 14. Authorization of appropriations.
				
			2.FindingsCongress finds the following:
			(1)In a time of
			 international terrorist threats and a dynamic global economic and security
			 environment, United States policy with regard to export controls is in urgent
			 need of a comprehensive review in order to ensure such controls are protecting
			 the national security and foreign policy interests of the United States.
			(2)In January 2007,
			 the Government Accountability Office designated the effective identification
			 and protection of critical technologies as a government wide, high-risk area,
			 warranting a strategic re-examination of existing programs to include those
			 relating to arms export controls.
			(3)Federal Government agencies must review
			 licenses for the export of munitions and dual-use items in a thorough and
			 timely manner to ensure that the United States is able to help its allies and
			 to prevent nuclear and conventional weapons from getting into the hands of our
			 enemies.
			(4)A Government Accountability Office report
			 of October 9, 2001 (GAO–02–120), documented ambiguous export control
			 jurisdiction affecting 25 percent of the items that the United States
			 Government agreed to control as part of its commitments to the Missile
			 Technology Control Regime. More than 6 years later, the Departments of Commerce
			 and State have not clearly determined which department has jurisdiction over
			 these items, which increases the risk that these items will fall into the wrong
			 hands. During both the 108th and 109th Congresses, the House of Representatives
			 passed legislation mandating that the Administration clarify this issue.
			(5)Both the staffing and funding that relate
			 to the Department of State’s arms export control responsibilities have not kept
			 pace with the increased workload relating to such responsibilities, especially
			 over the last five years.
			(6)In the report to Congress required by the
			 Conference Report (Report 109–272) accompanying the bill, H.R. 2862 (the
			 Science, State, Justice, Commerce and Related Agencies Appropriations Act,
			 2006; Public Law 109–108), the Department of State concluded that—
				(A)defense trade
			 licensing has become much more complex in recent years as a consequence of the
			 increasing globalization of the defense industry;
				(B)the most important
			 challenge to the Department of State’s licensing process has been the sheer
			 growth in volume of applicants for licenses and agreements, without the
			 corresponding increase in licensing officers;
				(C)fiscal year 2005
			 marked the third straight year of roughly 8 percent annual increases in
			 licensing volume;
				(D)although an 8
			 percent increase in workload equates to a requirement for three additional
			 licensing officers per year, there has been no increase in licensing officers
			 during this period; and
				(E)the increase in
			 licensing volume without corresponding increase in trained and experienced
			 personnel has resulted in delays and increased processing times.
				(7)In 2006, the Department of State processed
			 over three times as many licensing applications as the Department of Commerce
			 with about a fifth of the staff of the Department of Commerce.
			(8)On July 27, 2007, in testimony delivered to
			 the Subcommittee on Terrorism, Nonproliferation and Trade of the House
			 Committee on Foreign Affairs to examine the effectiveness of the United States
			 export control regime, the Government Accountability Office found that—
				(A)despite the
			 existence of known vulnerabilities, neither the Departments of Commerce and
			 State have conducted assessments to determine their overall effectiveness in
			 the area of arms export control;
				(B)the initiatives of
			 the Department of State to facilitate defense trade by reducing the time it
			 takes to process export license applications have generally not been
			 successful; and
				(C)the processing
			 times of the Department of State doubled over the period from 2002 to
			 2006.
				(9)At the end of 2006, the Department of
			 State’s backlog or open license applications reached its highest level by
			 exceeding 10,000 cases. This resulted in major management and personnel
			 challenges for the Department of State’s Directorate of Defense Trade
			 Controls.
			(10)Allowing a continuation of the status quo
			 in resources for defense trade licensing could ultimately harm the United
			 States defense industrial base. The 2007 Institute for Defense Analysis report
			 entitled Export Controls and the U.S. Defense Industrial Base
			 found that the large backlog and long processing times for Department of State
			 processed licenses led to an impairment of United States firms in some sectors
			 to conduct global business relative to foreign competitors. Additionally, the
			 report found that United States commercial firms have been reluctant to engage
			 in research and development activities for the Department of Defense because
			 this raises the future prospects that the products based on this research and
			 development, even if intrinsically commercial, will be saddled by Department of
			 State munitions controls due to the link to that research.
			(11)According to the Department of State’s
			 fiscal year 2008 budget justification to Congress, commercial exports licensed
			 or approved under the Arms Export Control Act exceeded $30,000,000,000, with
			 nearly eighty percent of these items exported to United States NATO allies and
			 other major non-NATO allies. The inability of Federal Government agencies to
			 properly assess and categorize United States manufactured goods in a timely and
			 consistent manner hinders legitimate trade and exacerbates the United States
			 merchandise trade deficit, which reached $836,000,000,000 in 2006.
			(12)The failure on the part of the Departments
			 of Commerce and State to assess the overall effectiveness of their export
			 controls, combined with the lack of resources dedicated to these efforts at the
			 Department of State, raises serious national and economic security concerns for
			 the United States that must be addressed expeditiously.
			3.Strategic review
			 and assessment of the United States export controls system
			(a)AssessmentThe Secretary of State, in coordination
			 with the heads of other Federal agencies (including relevant law enforcement
			 agencies), as appropriate, shall conduct a comprehensive and systematic review
			 and assessment of the United States export controls system in the context of
			 the strategic foreign policy objectives of the United States. Such review and
			 assessment shall determine the overall effectiveness of the United States
			 export controls system in order to, where appropriate, strengthen controls,
			 improve efficiency, and reduce unnecessary redundancies across Federal
			 Government agencies, through administrative actions, including regulations, and
			 to formulate legislative proposals for new authorities that are needed.
			(b)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary of State shall submit to the
			 appropriate congressional committees a report that contains the results of the
			 review and assessment conducted under subsection (a).
			(c)Congressional
			 briefingsAt the time the report required by subsection (b) is
			 submitted to the appropriate congressional committees in accordance with such
			 subsection, the Secretary of State (or the Secretary’s designee) shall brief
			 the chairmen and ranking members of the appropriate congressional committees on
			 the matters contained in the report.
			4.Performance
			 requirements in the processing of applications for licenses to export or import
			 items on the United States Munitions List
			(a)RequirementsThe Secretary of State, acting through the
			 Directorate of Defense Trade Controls of the Department of State, shall ensure
			 that—
				(1)the average processing time for review and
			 issuance or denial of applications for licenses to export or import items on
			 the United States Munitions List that are not subject to the requirements of
			 subsection (b) or (c) of section 36 of the Arms Export Control Act (22 U.S.C.
			 2776)—
					(A)to countries that are member states of the
			 North Atlantic Treaty Organization (NATO), Australia, Israel, Japan, and New
			 Zealand is not more than 20 days from receipt of application;
					(B)to countries that are major non–NATO allies
			 (other than major non-NATO allies described in subparagraph (A)) is not more
			 than 30 days from receipt of application; and
					(C)to other eligible countries is not more
			 than 60 days from receipt of application; and
					(2)prior to consultation with the appropriate
			 congressional committees, the average processing time for review of
			 applications for licenses to export or import items on the United States
			 Munitions List that are subject to the requirements of subsection (b) or (c) of
			 section 36 of the Arms Export Control Act (22 U.S.C. 2776)—
					(A)to countries that are member states of the
			 North Atlantic Treaty Organization (NATO), Australia, Israel, Japan, and New
			 Zealand is not more than 40 days from receipt of application;
					(B)to countries that are major non–NATO allies
			 (other than major non-NATO allies described in subparagraph (A)) is not more
			 than 60 days from receipt of application; and
					(C)to other eligible countries is not more
			 than 120 days from receipt of application;
					(3)the average processing time for review and
			 determinations of commodity jurisdiction requests is not more than 60 days;
				(4)the average processing time for review and
			 determinations of technical assistance agreements is not more than 120 days;
				(5)at no time does the Directorate of Defense
			 Trade Controls have more than 2,000 open applications for licenses to export or
			 import items on the United States Munitions List; and
				(6)applications for licenses to export or
			 import items on the United States Munitions List that are returned without
			 action or denied are periodically reviewed by the Managing Director of the
			 Directorate of Defense Trade Controls to ensure such decisions are consistent
			 with both policy and regulatory requirements of the Department of State.
				(b)Statement of
			 policyCongress states that
			 it shall be the policy of the Directorate of Defense Trade Controls of the
			 Department of State to ensure that, to the maximum extent practicable, the
			 average processing time for review and issuance or denial of applications for
			 licenses to export or import items on the United States Munitions List that are
			 not subject to the requirements of subsection (b) or (c) of section 36 of the
			 Arms Export Control Act (22 U.S.C. 2776) to United States NATO allies and major
			 non-NATO allies in direct support of combat operations or peacekeeping or
			 humanitarian operations with United States Armed Forces is not more than seven
			 calendar days from receipt of application.
			(c)Determination of
			 average processing timeThe
			 Secretary of State shall determine the average processing times established
			 under subsections (a) and (b) on the basis of the volume of applications
			 received by the Directorate of Defense Trade Controls during the immediately
			 preceding 6-month period.
			(d)Congressional
			 briefingsIf, at the end of
			 any month—
				(1)the average
			 processing times for review and issuance or denial of applications for licenses
			 to export or import items under any category of the United States Munitions
			 List is in excess of the times specified in subparagraphs (A), (B), and (C) of
			 paragraphs (1) and (2) of subsection (a),
				(2)the average processing time for review and
			 determinations of commodity jurisdiction requests is more than 60 days as
			 described in subsection (a)(3), or
				(3)the Directorate of
			 Defense Trade Controls has more than 2,000 open applications as described in
			 subsection (a)(5),
				the
			 Secretary of State, acting through the Undersecretary for Arms Control and
			 International Affairs, the Assistant Secretary for Political and Military
			 Affairs, or the Deputy Assistant Secretary for Defense Trade Controls of the
			 Department of State, shall brief the appropriate congressional committees on
			 such matters and the corrective measures that the Directorate of Defense Trade
			 Controls will take to comply with the requirements of subsection (a).(e)Congressional
			 reportIf the processing time
			 for review and determination of a commodity jurisdiction request is more than
			 120 days, the Secretary of State shall submit to the appropriate congressional
			 committees a report that describes the request and the reasons for the extended
			 duration of the processing time of the request.
			(f)Review and
			 assessment of comprehensive defense trade security initiatives
				(1)Review and
			 assessmentThe Secretary of State, in coordination with the heads
			 of other relevant Federal departments and agencies, shall review each of the
			 Department of State’s Comprehensive Defense Trade Security Initiative’s export
			 authorizations described in paragraph (2) and assess the effectiveness of each
			 such authorization, including the extent to which the authorization is utilized
			 and is achieving the initiative’s stated objectives. This review should also
			 assess how well such authorizations are supporting defense cooperation and
			 interoperability with United States allies and partners by permitting timely
			 sharing of technology, maintenance information, and spare parts and components
			 for cooperative defense programs.
				(2)Comprehensive
			 defense trade security initiativesThe Comprehensive Defense
			 Trade Security Initiative’s export authorizations referred to in paragraph (1)
			 are the following:
					(A)Major Project
			 AuthorizationComprehensive authorization for a range of export
			 activities between a single registered United States exporter, as original
			 equipment manufacturer, and a foreign company or government, including
			 integration, codevelopment, or production.
					(B)Major Program
			 AuthorizationComprehensive authorization for a range of export
			 activities for a principal registered contractor covering all aspects of a
			 commercial project with a foreign company or government, including
			 participation by multiple subcontractors and exporters, such as a transaction
			 for a foreign government’s purchase of a United States major weapons
			 system.
					(C)Global Project
			 AuthorizationComprehensive authorization for a United States
			 exporter to carry out broad range of activities associated with a cooperative
			 project pursuant to a government -to-government agreement.
					(3)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of State shall submit to the appropriate congressional committees a report that
			 contains the results of the review and assessment conducted under paragraph (1)
			 and recommendations based on the review and assessment of any needed
			 improvements.
				(g)Rule of
			 constructionNothing in this section shall be construed to
			 prohibit the President or Congress from undertaking a thorough review of the
			 national security and foreign policy implications of a proposed export or
			 import of items on the United States Munitions List.
			5.Requirement to
			 ensure adequate staff and resources for the Directorate of Defense Trade
			 Controls of the Department of State
			(a)RequirementThe Secretary of State shall ensure that
			 the Directorate of Defense Trade Controls of the Department of State has the
			 necessary staff and resources to carry out this Act and the amendments made by
			 this Act.
			(b)Minimum number
			 of licensing officersThe
			 Secretary of State shall ensure that the Directorate of Defense Trade Controls
			 has not less than the following number of licensing officers for the following
			 fiscal years:
				(1)60 licensing
			 officers for fiscal year 2009.
				(2)70 licensing
			 officers for fiscal year 2010.
				(3)An appropriate number of licensing officers
			 so that the ratio between the number of licensing officers to the estimated
			 number of applications for licenses to export or import items on the United
			 States Munitions List for fiscal year 2011 and each subsequent fiscal year is
			 not less than 1 to 1,250.
				(c)Minimum number of
			 staff for commodity jurisdiction requestsFor each of the fiscal years 2009 through
			 2011, the Secretary of State shall ensure that the Directorate of Defense Trade
			 Controls has not less than three individuals assigned to review and make
			 determinations of commodity jurisdiction requests.
			6.Audit by
			 Government Accountability Office
			(a)AuditNot later than end of each of the fiscal
			 years 2009 through 2011, the Comptroller General shall conduct an independent
			 audit to determine whether or not the Department of State is meeting the
			 requirements of sections 4 and 5 of this Act.
			(b)ReportThe
			 Comptroller General shall submit to the appropriate congressional committees a
			 report that contains the result of each audit conducted under subsection
			 (a).
			7.Increased flexibility
			 for use of defense trade controls registration feesSection 45 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2717) is amended—
			(1)in the first
			 sentence, by striking Office and inserting
			 Directorate; and
			(2)in the second
			 sentence, to read as follows: Fees credited to that account shall be
			 available only for payment of expenses incurred for management, licensing,
			 compliance, and policy activities of defense trade controls functions. In
			 allocating fees for payment of expenses described in the preceding sentence,
			 the Secretary of State shall accord the highest priority to payment of expenses
			 incurred for personnel of the Directorate of Defense Trade Controls, including
			 payment of expenses incurred to meet the requirements of section 5 of the
			 Defense Trade Controls Performance Improvement Act of 2007 (relating to
			 adequate staff and resources of the Directorate of Defense Trade
			 Controls)..
			8.Increased
			 transparency through publication of licensing information
			(a)Status of
			 applicationsThe Directorate
			 of Defense Trade Controls shall establish a secure Internet-based system for
			 tracking the progress of applications for licenses to export or import items on
			 the United States Munitions List so that applicants can track the status of
			 their applications.
			(b)Other
			 informationBeginning not
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of State shall publish on the Internet website of the Department of State, and
			 update as appropriate—
				(1)information concerning the average
			 processing times, by category, and the number of open applications, as required
			 by section 4 of this Act; and
				(2)information concerning staff and resources
			 of the Directorate of Defense Trade Controls of the Department of State,
			 including the number of licensing officers, as required by section 5 of this
			 Act.
				9.Control of items
			 on Missile Technology Control Regime Annex
			(a)Control of items
			 on MTCR AnnexThe Secretary of State, in coordination with the
			 Secretary of Commerce, the Secretary of Defense, and the heads of other federal
			 agencies, as appropriate, shall ensure that all items on the Missile Technology
			 Control Regime Annex are subject to stringent control by the Government of the
			 United States pursuant to the International Traffic in Arms Regulations and the
			 Export Administration Regulations.
			(b)CertificationNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of State, in coordination with the
			 Secretary of Commerce, the Secretary of Defense, and the heads of other federal
			 agencies, as appropriate, shall submit to the appropriate congressional
			 committees a report that contains—
				(1)a
			 certification that the requirement of subsection (a) has been met, or if the
			 requirement has not been met, the reasons therefore; and
				(2)a
			 description of the updated coverage, if any, of the regulations referred to in
			 subsection (a) with respect to all items on the MTCR Annex and an explanation
			 of any areas of overlap or omissions, if any, among the regulations.
				10.Waiver of
			 licensing requirements for spare and replacement parts or components and
			 related services of defense items for exports to NATO member states, Australia,
			 Japan, and New Zealand
			(a)In
			 generalSection 38(j) of the
			 Arms Export Control Act (22 U.S.C. 2778(j)) is amended—
				(1)by
			 redesignating paragraph (4) as paragraph (5); and
				(2)by inserting after
			 paragraph (3) the following new paragraph:
					
						(4)Waiver of
				licensing requirements for spare and replacement parts or components and
				related services of defense items for exports to NATO member states, Australia,
				Japan, and New Zealand
							(A)Waiver(i)Subject to subparagraph
				(B), the President shall waive the licensing requirements of this Act for
				exports of spare and replacement parts or components and related services of
				defense items exported to NATO member states, Australia, Japan, and New
				Zealand.
								(ii)A waiver may be issued under this
				subparagraph only if—
									(I)the
				export of spare and replacement parts or components and related
				services—
										(aa)supports a defense item previously
				lawfully exported;
										(bb)is a one-for-one replacement of the spare
				and replacement parts or components and related services; and
										(cc)is limited to destruction or return of the
				replaced part or component and documentation of the process;
										(II)the
				spare and replacement parts or components and related services will be
				transferred to a defense agency of a country described in clause (i) that is a
				previously approved end-user of the defense items and not to a distributor of
				such defense items;
									(III)the
				spare and replacement parts or components and related services will not to be
				used to enhance, optimize, or otherwise upgrade the capability of the defense
				items; and
									(IV)the
				spare and replacement parts or components and related services relate to a
				defense item that is owned, operated, and in the inventory of the armed forces
				a country described in clause (i).
									(iii)For purposes of this paragraph, the term
				defense items has the meaning given the term in paragraph (5) of
				this subsection, except that such term does not include items on the list
				referred to in subsection (a)(1) of this section that are significant military
				equipment or items on the Missile Technology Control Regime Annex (as such term
				is defined in section 11B(c)(4) of the Export Administration Act of 1979 (50
				U.S.C. App. 2401b(c)(4))).
								(B)ExceptionThe President is authorized to not issue a
				waiver under subparagraph (A) with respect to a country described in such
				subparagraph if the President determines that it is in the national security
				interests of the United States to do so.
							(C)Inapplicability
				to re-exports and re-transfersThe provisions of this paragraph shall not
				apply with respect to re-exports or re-transfers of spare and replacement parts
				or components and related services of defense items described in subparagraph
				(A).
							(D)Advance
				notification and disapproval provisionsEvery person who seeks to export spare and
				replacement parts or components and related services of defense items described
				in subparagraph (A)—
								(i)shall, not less
				than 5 days prior to the export of such parts, components, and services, notify
				the Secretary of State of the type, number, and monetary value of such parts,
				components, and services; and
								(ii)may export such
				parts, components, and services only if the Secretary of State does not
				disapprove the export of such parts, components, and services during such 5-day
				period.
								.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 October 1, 2008.
			11.Availability of
			 information on the status of license applications under chapter 3 of the Arms
			 Export Control ActChapter 3
			 of the Arms Export Control Act (22 U.S.C. 2771 et seq.) is amended by inserting
			 after section 38 the following new section:
			
				38A.Availability of
				information on the status of license applications under this chapter
					(a)Availability to
				CongressNot later than six
				months after the date of the enactment of the Defense Trade Controls
				Performance Improvement Act of 2007, the President shall make available to the
				congressional committees of jurisdiction the ability to access electronically,
				by secure means, current information on the status of all license applications
				required to be submitted under this chapter.
					(b)Matters To be
				includedThe information described in subsection (a) shall
				include, but is not limited to, the following:
						(1)The date on which
				each license is received by the Department of State and becomes an open
				application.
						(2)The date on which
				the Directorate of Defense Trade Controls makes a determination with respect to
				each license or sends it out for interagency review, if required.
						(3)The date on which the interagency review
				process for each license is completed, if such a review process is
				required.
						(4)The date on which
				each license is sent to the Bureau of Legislative Affairs of the Department
				State for action.
						(5)The date on which
				the Bureau of Legislative Affairs of the Department of State begins
				consultations with the congressional committees of jurisdiction with respect to
				each license.
						(6)The date on which
				each license is formally sent to the congressional committees of jurisdiction.
						(c)Availability to
				United States exportersNo
				later than 12 months after the date of the enactment of the Defense Trade
				Controls Performance Improvement Act of 2007, the President shall make
				available to each United States exporter, through secure electronic means, the
				information described in subsection (b) with respect to each license that such
				exporter has submitted pursuant to this
				chapter.
					.
		12.Export controls
			 of civil aircraft products
			(a)Export controls
			 under jurisdiction of department of commerceSubject to subsections (b), (c), and (d),
			 any civil aircraft product that was included in the type design of a type
			 certificate for a civil aircraft issued by the Federal Aviation Administration
			 under part 21 of title 14, Code of Federal Regulations, on or before the date
			 of the enactment of this Act, shall be subject to the exclusive jurisdiction of
			 the Department of Commerce and shall not be subject to controls under section
			 38 of the Arms Export Control Act (22 U.S.C. 2778).
			(b)Revision To
			 export controlsNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of State and the Secretary of Commerce
			 shall promulgate regulations and publish in the Federal Register amendments, as
			 appropriate, to the Commerce Control List or the United States Munitions List,
			 or both, specifying any civil aircraft product described in subsection (a) that
			 requires additional or different export controls than the export controls
			 described in such subsection.
			(c)Export controls
			 under jurisdiction of department of stateAny civil aircraft
			 product that has a lethal military end-use, is currently subject to a license
			 issued by the Department of State, is determined to be subject to the
			 jurisdiction of the Department of State as a result of a commodity jurisdiction
			 determination, or is an anti-missile defense item, including a special mission
			 system installed on United States commercial aircraft for anti-missile defense,
			 shall be subject to the jurisdiction of the Department of State unless
			 determined otherwise by the Secretary of State.
			(d)WaiverThe
			 President shall waive the application of any provision of this section with
			 respect to any civil aircraft product for which the President determines that
			 exercising such waiver is in the national security interests of the United
			 States.
			(e)Civil aircraft
			 product definedIn this
			 section, the term civil aircraft product means—
				(1)a
			 Class I product, Class II product, or Class III product, as defined in section
			 21.321(b) of title 14, Code of Federal Regulations (as in effect on June 1,
			 2007); and
				(2)any part,
			 component, or related technical data of a product described in paragraph
			 (1).
				13.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
			(2)Export
			 administration regulationsThe term Export Administration
			 Regulations means those regulations contained in sections 730 through
			 774 of title 15, Code of Federal Regulations (or successor regulations).
			(3)Commerce control
			 listThe term Commerce
			 Control List means the list maintained under part 774 of title 15, Code
			 of Federal Regulations.
			(4)International
			 traffic in arms regulationsThe term International Traffic
			 in Arms Regulations means those regulations contained in sections 120
			 through 130 of title 22, Code of Federal Regulations (or successor
			 regulations).
			(5)Major non-NATO
			 allyThe term major
			 non-NATO ally means a country that is designated in accordance with
			 section 517 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321k) as a major
			 non-NATO ally for purposes of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151 et seq.) and the Arms Export Control Act (22 U.S.C. 2751 et seq.).
			(6)Missile
			 technology control regime; MTCRThe term Missile Technology
			 Control Regime or MTCR has the meaning given the term in
			 section 11B(c)(2) of the Export Administration Act of 1979 (50 U.S.C. App.
			 2401b(c)(2)).
			(7)Missile
			 technology control regime annex; MTCR annexThe term
			 Missile Technology Control Regime Annex or MTCR Annex
			 has the meaning given the term in section 11B(c)(4) of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2401b(c)(4)).
			(8)Technical
			 assistance agreementThe term technical assistance
			 agreement means an agreement described in section 120.22 of title 22,
			 Code of Federal Regulations (or successor regulations).
			(9)United States
			 Munitions ListThe term
			 United States Munitions List means the list referred to in section
			 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)).
			14.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for fiscal year
			 2009 and each subsequent fiscal year to carry out this Act and the amendments
			 made by this Act.
		
